Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 14/845,577 filed on 4 September 2015. The response filed 16 April 2021 submits Information Disclosure Statement (IDS) forms and is hereby acknowledged.  	Claims 1-8, 10-18, and 20-22 are presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 16 April 2021 has been entered.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "determining, based on the information about the files stored locally on the individual nodes, whether the first file has been previously accessed at other nodes of the plurality of nodes" and "responsive to determining that the first file has been previously accessed at the other nodes, selecting, from the other nodes, a second node based on at least one of (i) the second node having a shortest delay to the first node, (ii) the second node having a most reliable link to the first node, or (iii) the second node having a strongest connectivity to the plurality of nodes in the network," presented in all the independent claims and not found in the prior art references.

   	For instance, US PGPUB 2012/0092997 A1 to Mihaly et al discloses a first access point that receives external requests and further serves another access point in the core network based on if the content was cached at another access point. However, Mihaly fails to disclose “responsive to determining that the first file has been previously accessed at the other nodes, selecting, from the other nodes, a second node based on at least one of (i) the second node having a shortest delay to the first node, (ii) the second node having a most reliable link to the first node, or (iii) the second node having a strongest connectivity to the plurality of nodes in the network.” CN 101232415 A to Xian Zhu et al, in a similar field of endeavor, discloses tabulating correlation degree information between nodes and a centroid. However, Fu’s correlation degree 
 
  	The Mihaly/Fu/Fukumoto system fails to disclose "responsive to determining that the first file has been previously accessed at the other nodes, selecting, from the other nodes, a second node based on at least one of (i) the second node having a shortest delay to the first node, (ii) the second node having a most reliable link to the first node, or (iii) the second node having a strongest connectivity to the plurality of nodes in the network."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 11, and 21 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459